GRIFFIN, J.
This is a motion to dismiss an appeal from a judgment of the Superior Court of Kern County under the provisions of Rules I and V of the Rules for the Supreme Court and District Courts of Appeal.  The transcript of the clerk of Kern County shows that judgment was rendered and entered on November 30, 1937, and that notice of appeal to this court was filed on January 29, 1938. Neither the reporter’s transcript nor briefs have been filed and no *383appearance has been made by appellant, although the legal time within which to do so has long since expired.
The motion is granted and the appeal is dismissed.
Marks, Acting P. J., concurred.
Barnard, P. J., being absent, did not participate herein.